Greenblott, J.
Appeal by the employer from a decision of the Workmen’s Compensation Board, filed August 15, 1968. Compensation was awarded to claimant, a correction officer in the Correction Department of the City of Hew York, for disability due to injury sustained while off duty in attempting to pursue two thieves he observed robbing a cash register. Appellant asserts that claimant’s disability was not caused by an accident arising out of and in the course of his employment. The board found that claimant was “ a peace officer and as such, required to maintain and keep the peace at all times and hence that claimant was acting in the course and scope of his employment of record ”. That claimant was a peace officer was conceded by appellant. As a peace officer, respondent had the authority to make an arrest without a warrant for a crime committed in his presence (Code Grim. Fro., § 177). While general prevention of crime is not a usual duty of a correction officer, nevertheless, as a “ peace officer ”, he is not an ordinary citizen and assumes the duty to prevent crime and apprehend criminals. Having such authority, it was his duty to attempt to make an arrest {Schultz v. Greenwood Cemetery, 190 H. Y. 276) and appellant must, therefore, assume liability for injury sustained as a result of respondent’s attempts to carry out that duty (cf. Matter of Washington v. New York City Housing Auth., 31 A D 2d 700, affd. 24 H Y 2d 912). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Greenblott, J.